Title: From Alexander Hamilton to Rufus King, 2 May 1793
From: Hamilton, Alexander
To: King, Rufus


Philadelphia May 2d. 1793
The failures in England will be so seriously felt in this Country as to involve a real crisis in our money concerns. I anxiously wish you could be here to assist in the operations of the Bank of the UStates—never was there a time, which required more the Union of Courage & Prudence, than the present and approaching Juncture. You can imagine all that I could add on this subject. Is it impossible for you to spend a month with us?
Yrs. truly
A Hamilton
R King Esqr
